710 F.2d 506
James WARREN, Jack Warren, Jerry Warren, Robert Warren, andFreida Warren, Plaintiffs-Appellants,v.The UNITED STATES DEPARTMENT OF the INTERIOR BUREAU OF LANDMANAGEMENT, Defendants-Appellees.
No. 82-4642.
United States Court of Appeals,Ninth Circuit.
July 1, 1983.

Robert J. Peyton, Houston & Peyton, Reno, Nev., for plaintiffs-appellants.
Shirley Smith, Asst. U.S. Atty., Reno, Nev., for defendants-appellees.
ORDER FOR PUBLICATION
Before BROWNING, Chief Judge, and WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.


1
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case shall be heard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is hereby withdrawn.